Title: Franklin and Hall: Notice to the Public, 26 February 1754
From: Franklin, Benjamin,Hall, David
To: 


   Our Subscribers in Virginia, are desired to pay their respective Ballances due for this Gazette, to William Hunter, Esq; of Williamsburgh; those on the Western Shore of Maryland, to William Young, Esq; of Baltimore County; and those on the Eastern Shore, to Thomas Ringold, Esq; of Chester Town; their several Accounts being left with those Gentlemen for that Purpose, who are fully impowered by us to receive, give Discharges, &c.
Franklin and Hall
